               Case 9:20-bk-04822-FMD        Doc 13     Filed 09/03/20     Page 1 of 2




                                       ORDERED.
  Dated: September 03, 2020




                         UNITED STATES BANKRUPTCY COURT
                  MIDDLE DISTRICT OF FLORIDA – FORT MYERS DIVISION
 In Re:

 LOUISE ELIZABETH MANN                                  Case No. 9:20-bk-04822-FMD
                                                        Chapter 7
                    Debtor.
                                                /

        ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO
   RETAIN BK GLOBAL REAL ESTATE SERVICES AND EXECUHOME REALTY

        THIS CASE came before the Court, without hearing, upon the Application of Robert
Tardif, the trustee in the above-captioned case (“Trustee”), to Retain BK Global Real Estate
Services and Execuhome Realty (Doc. No. 12) (the “Application”), and the Court having reviewed
and considered the Application and the Affidavit of Disinterestedness and found the same to be in
the best interest of the Debtor and creditors of the estate, and having found good and sufficient
cause to grant the requested relief, the United States Bankruptcy Court for the Middle District of
Florida the Court hereby finds as follows:

          A.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2).

          B.     Venue of this Chapter 7 case and the Application is proper pursuant to 28 U.S.C.
                 §§ 1408 and 1409.

          C.     Notice of the Application was adequate and proper under the circumstances.

          D.     BKRES and Listing Agent are disinterested persons within the meaning of
                 Bankruptcy Code Section 101(14).
            Case 9:20-bk-04822-FMD            Doc 13      Filed 09/03/20      Page 2 of 2




        ACCORDINGLY, based upon the foregoing findings of fact, it is

        ORDERED that the Application is hereby GRANTED

         IT IS FURTHER ORDERED that the Application to Employ filed herein by the Chapter 7
Trustee is hereby approved and the Chapter 7 Trustee is hereby authorized to retain BK Global Real
Estate Services and Execuhome Realty, in this case and the compensation arrangements set forth in
the listing agreement and this application, pursuant to Sections 327, 328(a) and 330 of the Bankruptcy
Code are hereby approved but payment shall be upon further application and Order of this Court.
Compensation will be determined later in accordance with 11 U.S.C. § 330.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction to hear and determine
all matters arising from or related to the implementation of this Order.

Trustee, Robert E. Tardif Jr., is directed to serve a copy of this Order on interested parties and file a
proof of service within 3 days of entry of the Order.
